Title: From John Adams to François Adriaan Van der Kemp, 27 November 1781
From: Adams, John
To: Van der Kemp, François Adriaan



Amsterdam November 27. 1781
Sir

I am this moment honoured with your Letter of Yesterdays date and I thank you for your kind Congratulations, on the News from America. May Great Britain ever Send to America, while she continues to send any, only such brave, able, active and enterprizing Generals as Cornwallis and Burgoine. Every Such General will consume them an Army of Ten or Fifteen Thousand Men, every Campain, without destroying one half the Number of Americans, which is annually wasted by Camp Distempers, when they lie in idle Quarters, watching the Motions of an Howe, shut up in Boston, New York or Philadelphia. I consider, the late defence of Fort Griswald in New London, by an handfull of Militia, as a more determined Proof of the Spirit of Freemen, than even the Surrender of Burgoine or Cornwallis. It Shews, the Temper of Resistance, which the English have to encounter, among the Inhabitants at large of those Parts of the Continent from whence they have been long Since disgracefully driven.
I thank you Sir for your kind Prayers for my Health, which is not yet perfectly re-established, but is on the mending hand.
I Should be extreamly Sorry if the Baron Van der Capellen de Marsch Should be exposed to any Inconvenience in consequence of his patriotick Sentiments expressed with so much manly firmness, and perswasive Eloquence. Perhaps his System as well as that of his Relation the Baron Van der Capellen de Poll, may come more into Fashion in the Course of a little time. But it is necessary for Some Individual in critical Seasons, to run great Risques Submit to great Sacrifices and endure Severe Sufferings. National Characters are not formed nor great publick Blessings, especially that greatest of all, Liberty but by the Patience and Steadiness of Individuals. A Man must be possessed of Benevolence to his fellow Men, Stronger than any of his Passions, Stronger than death, before he is qualified to stem the Torrent of Venality, and Servility, which opposes the Introduction of Liberty in Some Countries, and which tends to expell it from others.
I Shall be very happy to see the Publication you propose, as well as the American War lamented.
I Shall be very happy to see you at Amsterdam, and the Sooner the better, that I may have an opportunity, to express in Person the high Esteem and Respect for so able and intrepid an Advocate for Liberty, which is entertained, by your most obedient servant

J. Adams

